Order reversed, without costs, and motion granted to the extent of enjoining defendant Leo Feist, Inc., from paying over to the individual defendants one-fourth of the royalties now due or which may hereafter become due under their contract with it; said one-fourth of the royalties to be retained by the defendant Feist until the determination of this action; provided that the plaintiff within five days give an undertaking according to law in the sum of $250. *964If plaintiff fail to give such undertaking within five days, the order will be affirmed, without costs. No opinion. Settle order on notice. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ.